Citation Nr: 1400022	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for herniated nucleus pulposus L4-5, L5-S1 (low back disability).

2.  Whether new and material evidence has been presented to reopen a service connection claim for a right knee condition.

3.  Whether new and material evidence has been presented to reopen a service connection claim for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen previously denied claims for service connection for hearing loss, herniated nucleus pulposus L4-5, L5-S1 and right knee condition.  

In October 2009, the Veteran testified at a Decision Review Officer (DRO) hearing. A transcript has been associated with the claims file.  Moreover, the Board notes that in September 2010 the Veteran requested a hearing before the Board in Washington, DC.  In September 2013, the RO notified the Veteran that he was scheduled for a hearing for November 2013.  The Veteran, however, failed to report.  Therefore, the Board deems this request withdrawn.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As discussed in further detail below, the Board is reopening the claim for service connection for hearing loss; however, as further development is needed prior to adjudication, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in a June 1972 decision, with a claim to reopen denied in January 2002; these decisions were not appealed.  

2.  Evidence received since the January 2002 decision regarding the low back, is cumulative of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for right knee disability was denied in a November 1993 decision, with a claim to reopen denied in January 2002; these decisions were not appealed.  

4.  The evidence received since the January 2002 decision regarding the right knee, is cumulative of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

5.  Service connection for hearing loss was denied in an October 2002 rating action, which decision was not appealed.  

6.  Evidence received since the October 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of service connection for hearing loss.  




CONCLUSIONS OF LAW

1.  The unappealed January 2002 rating decision that denied reopening the claims for service connection for herniated nucleus pulposus L4-5, L5-S1 and right knee condition is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been submitted, and the Veteran's claims of entitlement to service connection for herniated nucleus pulposus L4-5, L5-S1 and right knee condition are not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The unappealed October 2002 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

With regard to the Veteran's claim to reopen his previously denied service connection claims for herniated nucleus pulposus L4-5, L5-S1 and right knee condition, a September 2008 letter informed the Veteran of the reason his claims were previously denied, as well as the new and material evidence necessary to reopen his claims, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1(2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claims. 

With regard to the duty to assist, the Veteran was offered an opportunity to testify before a Decision Review Officer (DRO) and he did so.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing, the Veteran had representation and his representative asked the Veteran questions regarding the onset of his injuries and his current disabilities.  Also, the DRO sought to identify pertinent evidence.  Accordingly, the DRO fulfilled the Bryant requirements and the Veteran is not shown to be prejudiced on this basis.  

The Veteran's service treatment records, as well as VA treatment records have been obtained.  Moreover, there are no records identified by the Veteran as relevant that were not obtained.  The Board acknowledges that the Veteran was not provided with VA examinations regarding his low back and right knee condition.  However, such examinations are not warranted, absent the submission of new and material evidence, and since the conclusion here is that new and material evidence has not been submitted with respect to these claims, an examination is not indicated.  38 C.F.R. 3.159(c)(4)(iii).  Therefore, no further assistance to the Veteran with the development of evidence is required.  For these reasons, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues addressed in this appeal has been obtained.  


Reopening the Claims

The Veteran seeks to reopen his previously denied claims of service connection for hearing loss, herniated nucleus pulposus L4-5, L5-S1 and right knee condition.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran was originally denied service connection for his back disability in a June 1972 decision.  At that time the service records showed two occasions of back complaints during the first period of service, with normal findings at service separation examination in 1956, and normal findings on examinations conducted during the Veteran's second period of service (1961-1962).  Post service records dated in 1972 showed the Veteran underwent a laminectomy at that time at L4-5 and L5-S1, following a history of unrelenting back pain of only 3 months duration.  

The Veteran's claim to reopen was denied in January 2002, since no additional medical documents were submitted and the Veteran's service treatment records appeared to be intact.  

The Veteran's right knee service connection claim was first denied in a November 1993 rating action since there were no right knee complaints or related diagnoses in the service treatment records, and therefore, nothing in service to which current disability could be connected.  The Veteran's claim to reopen was denied in January 2002, since no additional medical documents were submitted and the Veteran's service treatment records appeared to be intact.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the prior decisions regarding his low back or right knee, nor did he submit additional evidence within one year.  Therefore, these decisions are final.  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

With respect to the low back disability, the evidence added to the record continues to show the presence of it, but does not contain medical evidence of a nexus to service.  Similarly, the Veteran's testimony and contentions are simply cumulative of his assertions previously made, (slipped and injured aboard ship).  Because the evidence added to the record is only cumulative, it is not new and material as that is defined for purposes of reopening the claim.  Accordingly, the appeal in this regard is denied.  

Regarding the right knee, the evidence added to the record since the January 2002 decision, also only shows the Veteran continues to have a current disability.  There is no medical evidence of a nexus to service, and the Veteran's contentions are simply restatements of the contentions he made when the matter was previously denied, (slipped and fell on a slippery deck).  Accordingly, this evidence is cumulative, and this claim to reopen is denied.  

With respect to his hearing loss claim, the Veteran's claim was originally denied in October 2002, because his service treatment records did not show any complaints or findings related to hearing loss, and no nexus was evident between service and his current disability.  Evidence added to the record since that time includes the Veteran's testimony that he experienced hearing loss aboard ship, and that when it docked in Japan, he received treatment at a hospital where a clinician told him he would regain his hearing in three to four months, but that his hearing was not going to be as good as it was before his in-service injury and that in later years he would have problems with his hearing.  Since additional evidence is to be presumed credible for the purpose of determining whether it is new and material, and the Veteran's testimony, if presumed true, for the first time describes a mechanism by which current disability may be linked to service, it is new and material.  Accordingly, this aspect of the Veteran's appeal is granted, and the claim for service connection for hearing loss is reopened.  


ORDER

As new and material evidence has not been presented, the claim of service connection for herniated nucleus pulposus L4-5, L5-S1 is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for right knee condition is not reopened, and the appeal is denied. 

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hearing loss is reopened, and to that extent only, the appeal is granted.  


REMAND

Regarding the claim for service connection for hearing loss on the merits, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, which may be associated with the Veteran's active service, and the record does not contain sufficient evidence for the Board to make a decision on the merits.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
At his October 2009 hearing, the Veteran reported not only that he has hearing loss but also provided testimony regarding nexus, based on a medical opinion he received during service.  Specifically, he stated that after his injury in service, he received treatment for his hearing loss at a hospital in Japan where the clinician told him he would regain his hearing in three to four months but that his hearing was not going to be as good as it was before and that later on he would have problems with his hearing.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on the claim of service connection for hearing loss.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of his hearing loss.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain records of any VA treatment for hearing loss dated since September 2008.

2.  Schedule the Veteran for a VA examination to determine the etiology of his hearing loss disability.  The examiner should review the Veteran's claims file - including his service treatment records - and indicate in the report provided that this review was accomplished.  After examining the Veteran, the examiner is asked to determine whether the Veteran currently suffers from a hearing loss disability, and, if so, whether it is at least as likely as not that any hearing loss disability is related to an in-service injury, including exposure to naval gun fire during training exercises.  

The examiner is asked to provide a clear rationale for all opinions expressed, with reference to the Veteran's contention and the medical evidence of record.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, the RO shall readjudicate the Veteran's claim for service connection for hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


